Case: 20-60101     Document: 00515666098         Page: 1     Date Filed: 12/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               December 8, 2020
                                  No. 20-60101                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Sonia Maritza Deras-Leon; Joan Anthony Tabora-
   Deras; Cruz Humberto Valle-Deras; Jorge Antonio
   Tabora-Deras,

                                                                        Petitioners,

                                       versus

   William P. Barr, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 899 882
                              BIA No. A206 899 883
                              BIA No. A206 899 884
                              BIA No. A206 899 885


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60101      Document: 00515666098           Page: 2   Date Filed: 12/08/2020




                                     No. 20-60101


          Sonia Maritza Deras-Leon and her three minor children, natives and
   citizens of Honduras, entered the United States without authorization in
   February 2015. That November, an immigration judge (IJ) ordered Deras
   removed to Honduras after denying her claims for asylum, withholding of
   removal, and relief under the Convention Against Torture. Her claims were
   based on her asserted fear that her nephew, who murdered her husband and
   was a gang leader, would kill her and her children.
          In March 2018, Deras moved to reopen based on claimed
   ineffectiveness of counsel who represented her in the removal proceedings.
   She asserted counsel was ineffective for failing to: call her son to corroborate
   her account of her husband’s murder; present police reports showing she
   reported her husband’s murder to police; and assert she was a member of a
   particular social group (PSG) identified as “informants”. Deras also claimed
   she was entitled to equitable tolling of the 90-day limit for moving to reopen
   under 8 U.S.C. § 1229a(c)(7)(C)(i) because she exercised reasonable
   diligence and counsel failed to tell her about the possibility of appealing or
   reopening. She further asserted she was entitled to sua sponte reopening
   under 8 C.F.R. § 1003.23(b)(1).
          The IJ denied her motion to reopen, concluding Deras had not
   complied with the procedural requirements for asserting ineffective
   assistance of immigration counsel under Matter of Lozada, 19 I. & N. Dec.
   637, 638 (BIA 1988), and Lara v. Trominski, 216 F.3d 487, 496 (5th Cir.
   2000). The IJ also concluded Deras had not shown she was prejudiced by
   counsel’s claimed errors, found no need to address the issue of equitable
   tolling, and declined to reopen the matter sua sponte.          The Board of
   Immigration Appeals (BIA) affirmed the judgment without an opinion,
   adopting the IJ’s decision.




                                          2
Case: 20-60101      Document: 00515666098          Page: 3   Date Filed: 12/08/2020




                                    No. 20-60101


          The IJ’s decision is reviewed because the BIA adopted it. Lugo-
   Resendez v. Lynch, 831 F.3d 337, 340 (5th Cir. 2016). Motions to reopen are
   disfavored, and the denial of a motion to reopen is reviewed under a “highly
   deferential abuse of discretion standard”. Lara, 216 F.3d at 496.
          We assume without deciding that an alien has a Fifth Amendment
   due-process right to effective assistance of counsel in removal proceedings.
   See Mai v. Gonzales, 473 F.3d 162, 165 (5th Cir. 2006). Such a claim may be
   appropriate where the representation “was so deficient as to impinge upon
   the fundamental fairness of the hearing”. Assaad v. Ashcroft, 378 F.3d 471,
   475 (5th Cir. 2004) (internal quotation marks and citation omitted). Before
   asserting ineffective assistance of counsel as grounds for a motion to reopen,
   however, Deras was required to: present an affidavit stating the relevant
   facts, including her agreement with counsel for the representation; present
   “evidence that counsel was informed of the allegations and allowed to
   respond, including any response”; and state “a complaint has been lodged with
   the relevant disciplinary authorities, or [offer] an adequate explanation for
   the failure to file such a complaint”, assuming that counsel is alleged to have
   violated professional ethical or legal standards. Lara, 216 F.3d at 496
   (emphasis added); see Lozada, 19 I. & N. Dec. at 639.
          Deras did not provide counsel’s response to her complaint letter but
   stated—inaccurately—that counsel had not responded as of the filing of the
   motion. In fact, counsel had replied to Deras—and vigorously disputed her
   allegations—three days before Deras filed her motion. The IJ found this
   “deliberate concealment of pertinent information . . . to be troubling”. On
   appeal, Deras asserts she substantially complied with Lozada because she
   was only required to inform counsel of her allegations before submitting her
   motion. But she cites no authority excusing her failure to file counsel’s
   response, and this court has held strict compliance with Lozada is mandatory.
   Hernandez-Ortez v. Holder, 741 F.3d 644, 647–48 (5th Cir. 2014).



                                          3
Case: 20-60101      Document: 00515666098          Page: 4   Date Filed: 12/08/2020




                                    No. 20-60101


          To show ineffective assistance of counsel, Deras must show counsel
   was constitutionally deficient and she was prejudiced by the deficiency such
   that the result would have been different without the errors. Diaz v. Sessions,
   894 F.3d 222, 228 (5th Cir. 2018). Deras failed to make the necessary
   showing of prejudice because she did not show a reasonable likelihood that
   the proceeding might have been different but for counsel’s decisions not to
   call her son to testify about the murder of his father, not to introduce police
   reports about the murder, and not to assert that Deras belonged to the PSG
   of “informants”.     The testimony and police reports would have been
   cumulative of Deras’ own credible testimony and were thus not needed. See
   Skinner v. Quarterman, 528 F.3d 336, 345, n.11 (5th Cir. 2008) (holding no
   prejudice exists where unoffered evidence was merely cumulative of
   evidence already adduced). Moreover, even if the reports were relevant to
   Deras’ contention that she belonged to a PSG she identifies as “informants”,
   such evidence and counsel’s contention for that PSG would have been
   immaterial because the proposed PSG is not cognizable. See Hernandez-De
   La Cruz v. Lynch, 819 F.3d 784, 786–87 (5th Cir. 2016).
          Deras also fails to show prejudice resulting from counsel’s alleged
   failure to advise her that she could appeal or seek reopening because the
   immigration court notified Deras of her appeal rights, and Deras has failed to
   identify any meritorious ground for reopening. The petition for review must
   be denied with regard to the ineffective-assistance-of-counsel claim.
          The IJ found no need to address the issue of equitable tolling because
   Deras failed to show ineffective assistance of counsel as a basis for tolling.
   The 90-day deadline for filing a motion to reopen under § 1229a(c)(7) is
   subject to equitable tolling under the same standard that applies in other
   contexts. Lugo-Resendez, 831 F.3d at 344. The litigant must establish she
   “has been pursuing [her] rights diligently, and . . . an extraordinary
   circumstance beyond [her] control prevented [her] from complying with the



                                         4
Case: 20-60101      Document: 00515666098           Page: 5    Date Filed: 12/08/2020




                                     No. 20-60101


   applicable deadline”. Id. (internal quotation marks and citations omitted).
   Deras bases her assertion of diligence on allegedly being told by counsel that
   nothing more could be done after the removal order. Even if it is assumed
   Deras had been misinformed, she still does not explain why she waited from
   November 2015 until March 2018 to obtain another opinion. Ignorance of
   the law and unfamiliarity with the legal process do not justify equitable
   tolling. See United States v. Petty, 530 F.3d 361, 366 (5th Cir. 2008).
   Moreover, even if Deras acted with due diligence, she does not make the
   required showing of extraordinary circumstances beyond her control. See
   Lugo-Resendez, 831 F.3d at 344. The alleged “extraordinary circumstance”
   was counsel’s ineffectiveness, a claim that fails procedurally under Lozada,
   and substantively because there was no prejudice. A meritless claim of
   ineffective assistance of counsel does not constitute extraordinary
   circumstances as grounds for equitable tolling.
          As for Deras’ claim she was entitled to sua sponte reopening under the
   IJ’s discretionary authority to reopen at any time, we lack jurisdiction to
   review the IJ’s decision not to reopen a case sua sponte because the IJ has
   complete discretion whether to do so, and we therefore have no standard by
   which to judge the ruling. See Mejia v. Whitaker, 913 F.3d 482, 490 (5th Cir.
   2019). In any event, the exceptional circumstance on which Deras again
   relies is her meritless claim of ineffective assistance of counsel.
          DISMISSED IN PART; DENIED IN PART.




                                           5